Citation Nr: 0818735	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-19 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for an upper 
respiratory infection.

3.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1987.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO) which denied service 
connection for post-traumatic stress disorder (PTSD), a left 
knee condition, headaches, a heart condition, an upper 
respiratory infection, and urinary tract infection.

The veteran appealed the issues of entitlement to service 
connection for PTSD, a left knee condition, a heart 
condition, and an upper respiratory infection.  The RO 
granted service connection for PTSD in a May 2007 rating 
decision; thus entitlement to service connection for PTSD is 
no longer on appeal.      

The issues of entitlement to service connection for a left 
knee disorder and entitlement to service connection for a 
heart disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have an upper respiratory infection 
etiologically related to active service.  




CONCLUSION OF LAW


An upper respiratory infection was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a September 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the fully compliant notice in 
March 2006.  The RO readjudicated the case in a June 2006 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  

The veteran's service treatment records, VA and private 
treatment records, and a Board hearing transcript have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative contend that the veteran's 
claims should be remanded for a VA examination.  The Board 
notes that pursuant to VA's duty to assist, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) 
(2007).  As the Board will discuss below, because the veteran 
does not have a currently diagnosed upper respiratory 
infection, a VA examination not necessary for disposition 
this claim.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  The record is complete 
and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records show that the veteran was seen in 
service for an upper respiratory infection in February 1977.  
A March 1987 retirement physical noted that the veteran had 
been hospitalized during basic training for upper respiratory 
disease.  The veteran was also seen on various occasions in 
service for colds, bronchitis, and sinus congestion.  No 
chronic residuals related to an upper respiratory infection 
were noted at the time of the veteran's separation.  

Medical evidence of record does not show that the veteran has 
a currently diagnosed upper respiratory infection or related 
chronic condition.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 
1328 (1997).  In the instant case, although the veteran was 
seen in service for an upper respiratory infection, there is 
no medical evidence of a current, chronic disability related 
to an in-service upper respiratory infection.  Therefore, the 
Board finds that service connection for an upper respiratory 
infection is not warranted. 

C.  Conclusion

The veteran does not have a currently diagnosed upper 
respiratory infection related to service.  Therefore, the 
preponderance of the evidence is against finding that the 
veteran has an upper respiratory infection etiologically 
related to active service.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

Service connection for an upper respiratory infection is 
denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).   

During an April 2008 Board hearing, the veteran reported that 
his left knee was evaluated by his doctor at the VA hospital 
in Martinsburg, West Virginia one month prior.  The veteran 
also contended that his current heart disorder may be 
secondary PTSD.  He indicated that he was seen at VA for 
acute angina caused by stress.  The RO should obtain any 
outstanding VA medical records and should associate them with 
the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The veteran and his representative contend that a remand for 
a VA examination is necessary to address the veteran's 
claimed left knee disorder and heart disorder.  The veteran 
has not yet been afforded a VA examination.  

Service medical records show that in January 1968, the 
veteran was seen for a right knee injury.  It was noted that 
while walking up stairs, the veteran tripped and bruised his 
knee, with tenderness at the quadriceps.  There was no loss 
of motion.  The veteran was assessed with a contusion.  A 
January 1970 reenlistment examination noted that the veteran 
had injured his right knee in January 1968, that the injury 
was treated, and that it responded to treatment.  During the 
veteran's April 2008 Board hearing, he asserted that the 
injury that occurred was to the left knee; the veteran stated 
that the examiner at the time must have made an error.  

A February 1999 private treatment report from Dr. S.L. noted 
that the veteran's prior medical history is significant for 
arthritis in the left knee.  During his Board hearing, the 
veteran indicated that he was recently evaluated for a left 
knee disorder.    In order to afford the veteran every 
benefit of the doubt, the Board finds that a VA examination 
is necessary to determine if any currently diagnosed left 
knee disability is etiologically related to service.

Medical evidence of record shows that the veteran has various 
current heart diagnoses, including coronary artery disease, 
coronary artery bypass graft, angina, valvular heart disease, 
valve replacement, and a history of two bypass surgeries.  
The veteran's enlistment examination shows that the veteran's 
heart was normal; however, a report of medical history noted 
that he had a history of rheumatic fever and pain or pressure 
in the chest.  The veteran was seen with complaints of chest 
pain in October 1967.  Chest x-rays completed in December 
1976 and March 1987 were within normal limits.  A December 
1980 dental record also noted the veteran's history of 
rheumatic fever.  At that time, the veteran reported that he 
no longer had a heart murmur.  

The veteran is shown to have a history of rheumatic fever 
prior to service.  He had in-service complaints of pain or 
pressure in the chest, and has currently diagnosed heart 
disorders.  The Board finds that a VA examination is 
necessary to determine if any currently diagnosed heart 
disorder was incurred in service, if the veteran likely had a 
preexistent heart disorder that was aggravated in service, or 
if any currently diagnosed heart disorder is secondary to 
service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding VA 
treatment records and should associate them 
with the claims file.  If the search for 
such records has negative results, the RO 
should notify the veteran and place a 
statement to that effect in the veteran's 
claims file.

2.  The RO should refer the case for a VA 
examination in the appropriate specialty 
to determine if the veteran has a current 
left knee disorder that is related to 
service.  The claims folder should be made 
available to the examiner for review prior 
to examination.  The examiner should 
review the entire claims file, to include 
service treatment records and post-service 
treatment records.  The examiner should 
identify all currently diagnosed left knee 
disorders, and should state whether it is 
at least as likely as not that a currently 
diagnosed left knee disorder was incurred 
in service.  The examiner should provide a 
rationale for his or her opinion with 
references to the evidence of record, to 
include findings from service treatment 
records.  

3.  The RO should refer the case for a VA 
examination in the appropriate specialty 
to determine if the veteran's has a 
current heart disorder that is related to 
service.  The claims folder should be made 
available to the examiner for review prior 
to examination.  The examiner should 
review the entire claims file, to include 
service treatment records and post-service 
treatment records.  The examiner should 
respond to the following:

a).  Identify all currently diagnosed 
heart disorders.

b).  State whether it is at least as 
likely as not that a currently diagnosed 
heart disorder was incurred in service.

c).  State whether it is at least as 
likely as not that the veteran had a 
preexistent heart disorder that was 
aggravated in service.  

d).  State whether it is at least as 
likely as not that a currently diagnosed 
heart disorder is secondary to (defined as 
proximately due to or the result of, or 
permanently aggravated by) the veteran's 
service-connected PTSD.  

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

The examiner should provide a rationale 
for his or her opinion with references to 
the evidence of record.  

The RO must review the examination reports 
to ensure that it is in complete 
compliance with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


